DETAILED ACTION
Allowable Subject Matter
1.    Claims 1-3 and 6-16 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 14-16  ,which include,
an ophthalmic apparatus having the second range being different from the first range and a scanner disposed on an overlapping optical path where the first optical path and the second optical path overlap, and configured to scan the first light outputted from the first light source and scan the second light outputted from the second light source and n a central wavelength of the first light is different from a central wavelength of the second light, a first optical path and a second optical path at least partial overlap with each other and  the first optical path being an optical path of the first light, and the second optical path being an optical path of the second light, -5-Application No. 16/580,123 the examination of the first range and the examination of the second  and the second light source is configured to output the second light in pulses when a scan resolution in the examination of the second range is lower than an optical resolution in the examination of the second range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/30/2021